Exhibit 10.5

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT (this “Agreement”) dated as of
March 25, 2014, by and among GAMESTOP CORP., a corporation organized under the
laws of the State of Delaware having a place of business at 625 Westport
Parkway, Grapevine, Texas 76051, as Lead Borrower; the Subsidiary Borrowers
party hereto (together with the Lead Borrower, individually, a “Pledgor” and
collectively, the “Pledgors”); and BANK OF AMERICA, N.A., a national banking
association, as administrative agent and collateral agent (in such capacities,
the “Agent”) for the Credit Parties, in consideration of the mutual covenants
contained herein and benefits to be derived herefrom.

WITNESSETH:

WHEREAS, certain of the Pledgors, among others, have entered into (i) that
certain Amended and Restated Credit Agreement, dated as of January 4, 2011 (as
amended and in effect on and prior to the date hereof, the “Existing Credit
Agreement”) by, among others, such Pledgors, as Borrowers, the other Borrowers
party thereto, the “Lenders” as defined therein, Bank of America, N.A. as
“Administrative Agent” and “Collateral Agent”, Wells Fargo Capital Finance, LLC,
as “Syndication Agent”, and U.S. Bank National Association and Regions Bank, as
“Co-Documentation Agents”, (ii) that certain Amended and Restated Security
Agreement, dated as of January 4, 2011 (as amended and in effect on and prior to
the date hereof, the “Existing Security Agreement”) by and among such Pledgors
and Bank of America, N.A., as “Collateral Agent”, and (iii) that certain Amended
and Restated Pledge Agreement, dated as of January 4, 2011 among such Pledgors
and Bank of America, N.A., as “Collateral Agent” (as amended and in effect on
and prior to the date hereof, the “Existing Pledge Agreement”), pursuant to
which such Pledgors have granted a security interest to the Agent in the Pledged
Collateral (as defined in the Existing Pledge Agreement) to secure the Secured
Obligations (as defined in the Existing Security Agreement); and

WHEREAS, contemporaneously herewith, the Pledgors and the Agent, among others,
are amending and restating the Existing Credit Agreement in its entirety
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of even date herewith (as such may be amended, modified, supplemented or
restated hereafter, the “Credit Agreement”) by and between, among others,
(i) the Pledgors, as Borrowers, (ii) the Lenders named therein, (iii) the Agent,
and (iv) Bank of America, N.A., as Issuing Bank; and

WHEREAS, contemporaneously herewith, the Pledgors and the Agent are amending and
restating the Existing Security Agreement in its entirety pursuant to that
certain Second Amended and Restated Security Agreement dated as of even date
herewith (as such may be amended, modified, supplemented or restated hereafter,
the “Security Agreement”) by and among the Pledgors and the Agent; and

WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit under the Credit Agreement are each conditioned upon,
among other things, the execution and delivery by the Pledgors of an agreement
in the form hereof to secure the Secured Obligations (as defined in the Security
Agreement); and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Pledgors and the Agent desire to amend and restate the Existing
Pledge Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Pledgors and the Agent hereby agree that the
Existing Pledge Agreement is hereby amended and restated in its entirety to read
as follows (it being agreed that this Agreement shall not be deemed to evidence
or result in a novation under the Existing Pledge Agreement):

SECTION 1

Definitions

1.1 Generally. Unless the context otherwise requires, all capitalized terms used
but not defined herein shall have the meanings set forth in the Credit Agreement
or the Security Agreement, as applicable, and all references to the UCC shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York; provided, however, that if a term is defined in Article 9 of the UCC
differently that in another Article thereof, the term shall have the meaning set
forth in Article 9, and provided further that if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
the Security Interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

1.2 Definitions of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:

“Blue Sky Laws” shall have the meaning assigned to such term in Section 7.7 of
this Agreement.

“Investment Property” shall have the meaning given that term in the UCC.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.5
of this Agreement.

“Pledged Securities” shall have the meaning assigned to such term in Section 2.1
of this Agreement.

“Securities Act” shall have the meaning assigned to such term in Section 7.7 of
this Agreement.

1.3 Rules of Interpretation. The rules of interpretation specified in Sections
1.2 through 1.6 of the Credit Agreement shall be applicable to this Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 2

Pledge

As security for the payment and performance, as the case may be, in full of the
Secured Obligations, each Pledgor hereby transfers, grants, bargains, sells,
conveys, hypothecates, pledges, sets over and delivers unto the Agent, its
successors and assigns, and hereby grants to the Agent, its successors and
assigns, for the ratable benefit of the Credit Parties, a security interest in
all of the Pledgor’s right, title and interest in, to and under:

2.1 the shares of capital stock and other ownership interests owned by each
Pledgor and listed on Schedule I hereto, and any shares of capital stock or
other equity interest of any Subsidiary obtained in the future by the Pledgor,
and the stock certificates or other securities representing all such shares or
equity interests; provided that with respect to each Material Foreign Subsidiary
whose capital stock is pledged hereunder by the Pledgor, the Pledgor has pledged
stock representing 65% of the outstanding shares of Voting Stock of such
Material Foreign Subsidiary (or such lesser percentage as is owned by Pledgor)
(the “Pledged Securities”);

2.2 all other Investment Property that may be delivered to, and held by, the
Agent pursuant to the terms hereof;

2.3 subject to Section 6, all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed or
distributable, in respect of, or in exchange for, the Pledged Securities
referred to in clauses 2.1 and 2.2 above;

2.4 subject to Section 6, all rights and privileges of the Pledgor with respect
to the Pledged Securities and other Investment Property referred to in clauses
2.1, 2.2, and 2.3 above; and

2.5 all proceeds of any of the foregoing (the items referred to in clauses 2.1
through this 2.5 being collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and assigns, for the benefit of the Credit
Parties, until Payment in Full of the Secured Obligations; subject, however, to
the terms, covenants and conditions hereinafter set forth.

Upon delivery to the Agent pursuant to SECTION 3 of this Agreement, (a) all
stock certificates or other securities now or hereafter included in the Pledged
Securities shall be accompanied by stock powers duly executed in blank or other
instruments of transfer satisfactory to the Agent and by such other instruments
and documents as the Agent may reasonably request, and (b) all other Investment
Property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the Pledgor and such other
instruments or documents as the Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the Pledged
Securities theretofore and then being pledged hereunder, which schedule shall be
attached hereto as Schedule I and made a part hereof. Each schedule so delivered
shall supersede any prior schedules so delivered.

 

3



--------------------------------------------------------------------------------

SECTION 3

Delivery of the Pledged Collateral

3.1 On or before the Effective Date, the Pledgors shall deliver or cause to be
delivered to the Agent any and all Pledged Securities, any and all Investment
Property, and any and all certificates or other instruments or documents
representing the Pledged Collateral as set forth in Section 4.15 of the Security
Agreement.

3.2 Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to sign (if required) and file in any appropriate filing office,
wherever located, any Financing Statement that contains any information required
by the UCC of the applicable jurisdiction for the sufficiency or filing office
acceptance of any Financing Statement. Each Pledgor hereby ratifies its prior
authorization for the Agent to file in any relevant jurisdiction any Financing
Statements if filed prior to the date hereof (including, without limitation, any
such financing statements or amendments identifying “Bank of America, N.A., as
Collateral Agent” as secured party). Each Pledgor also authorizes the Agent to
file a copy of this Agreement in lieu of a Financing Statement, and to take any
and all actions required by any earlier versions of the UCC or by any other
Applicable Law. The Pledgors shall provide the Agent with any information the
Agent shall reasonably request in connection with any of the foregoing.

SECTION 4

Representations, Warranties and Covenants

Each Pledgor hereby represents, warrants and covenants, as to itself and the
Pledged Collateral pledged by it hereunder, to and with the Agent that:

4.1 the Pledged Securities represent that percentage of the issued and
outstanding shares of each class of the capital stock or other equity interest
of the Issuer with respect thereto as set forth on Schedule I, provided that
with respect to each Material Foreign Subsidiary whose capital stock is pledged
hereunder by such Pledgor, such Pledgor has pledged stock representing 65% of
the outstanding shares of Voting Stock of such Material Foreign Subsidiary (or
such lesser percentage as is owned by such Pledgor);

4.2 except for the security interest granted hereunder, and except as otherwise
permitted in the Credit Agreement and the other Loan Documents, the Pledgor
(i) is and will at all times continue to be the direct owner, beneficially and
of record, of the Pledged Securities indicated on Schedule I, (ii) holds the
Pledged Collateral free and clear of all Liens, other than those Liens permitted
under the terms of Section 6.2 of the Credit Agreement and Liens in favor of the
Agent, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in, or other Lien on, the
Pledged Collateral, other than pursuant hereto and other than Permitted
Encumbrances or any other Liens permitted under Section 6.2 of the Credit
Agreement, and (iv) subject to Section 6, will cause any and all Pledged
Collateral to be forthwith deposited with the Agent and pledged or assigned
hereunder;

 

4



--------------------------------------------------------------------------------

4.3 except as expressly permitted under the Credit Agreement, no Pledgor will
consent to or approve the issuance of (i) any additional shares of any class of
capital stock of any Issuer of the Pledged Securities, or the issuance of any
membership or other ownership interest in any such Person or (ii) any securities
convertible voluntarily by the holder thereof or automatically upon the
occurrence or nonoccurrence of any event or condition into, or exchangeable for,
any such shares or interests;

4.4 each Pledgor (i) has the power and authority to pledge the Pledged
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Liens (other than the
Lien created by this Agreement or the other Loan Documents, Permitted
Encumbrances or any other Lien permitted under Section 6.2 of the Credit
Agreement), however arising, of all Persons whomsoever;

4.5 no consent of any other Person (including stockholders or creditors of the
Pledgor), and no consent or approval of any Governmental Authority or any
securities exchange, was or is necessary to the validity of the pledge effected
hereby or to the disposition of the Pledged Collateral upon an Event of Default
in accordance with the terms of this Agreement and the Security Agreement;

4.6 by virtue of the execution and delivery by the Pledgors of this Agreement,
and the delivery by the Pledgors to the Agent of the stock certificates or other
certificates or documents representing or evidencing the Pledged Collateral in
accordance with the terms of this Agreement, the Agent will obtain a valid and
perfected lien upon, and security interest in, the Pledged Collateral as
security for the payment and performance of the Secured Obligations, to the
extent such security interest may be perfected by possession;

4.7 the pledge effected hereby is effective to vest in the Agent, on behalf of
the Credit Parties, the rights of the Agent in the Pledged Collateral as set
forth herein;

4.8 all the Pledged Securities have been duly authorized and validly issued and
are fully paid and nonassessable;

4.9 all information set forth herein relating to the Pledged Collateral is
accurate and complete in all material respects as of the date hereof; and

4.10 none of the Pledged Securities constitutes margin stock, as defined in
Regulation U of the Board of Governors of the Federal Reserve System.

SECTION 5

Registration in Nominee Name; Copies of Notices

Upon the occurrence and during the continuance of an Event of Default, the
Agent, on behalf of the Credit Parties, shall have the right (in its reasonable
discretion) to hold the Pledged Securities in its own names as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of such Pledgor,
endorsed or assigned in blank or in favor of the Agent. The Pledgors will
promptly give to the Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Pledgor.

 

5



--------------------------------------------------------------------------------

SECTION 6

Voting Rights; Dividends and Interest, Etc.

6.1 Unless and until an Event of Default shall have occurred and be continuing,
the Pledgors shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Securities or
any part thereof to the extent, and only to the extent, that such rights are
exercised for any purpose consistent with, and not otherwise in violation of,
the terms and conditions of this Agreement, the Credit Agreement, the other Loan
Documents and Applicable Law; provided, however, that the Pledgors will not be
entitled to exercise any such right if the result thereof could materially and
adversely affect the rights inuring to a holder of the Pledged Securities or the
rights and remedies of any of the Credit Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Credit Parties
to exercise the same.

6.2 Unless and until a Cash Dominion Event shall have occurred and be
continuing, the Pledgors shall be entitled to receive and retain any and all
cash dividends paid on the Pledged Collateral to the extent, and only to the
extent, that such cash dividends are permitted by, and otherwise paid in
accordance with, the terms and conditions of this Agreement, the Credit
Agreement, the other Loan Documents and Applicable Law. All noncash dividends,
and all dividends paid or payable in cash or otherwise in connection with a
partial or total liquidation or dissolution, return of capital, capital surplus
or paid-in surplus, and all other distributions (other than dividends and
distributions referred to in the preceding sentence) made on or in respect of
the Pledged Collateral, whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
capital stock or partnership interests of the issuer of any Pledged Securities
or received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, or as a result of any merger, amalgamation, arrangement,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by the Pledgor, to the extent required to be paid to the Agent
pursuant to the terms of the Credit Agreement or the other Loan Documents, shall
not be commingled by the Pledgors with any of their other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Agent and shall be forthwith delivered to the Agent in the same
form as so received (with any necessary endorsement).

6.3 Upon the occurrence and during the continuance of a Cash Dominion Event, all
rights of the Pledgors to dividends that such Pledgor is authorized to receive
pursuant to Section 6.2 above shall cease, and all such rights shall thereupon
become vested in the Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends. All dividends received by any
Pledgor contrary to the provisions of this Section 6.3 shall be held in trust
for the benefit of the Agent, shall be segregated from other property or funds
of such Pledgor in accordance with the provisions of Section 2.21 of the Credit
Agreement in the same form as so received (with any necessary endorsement). Any
and all money and other property paid over to or received by the Agent pursuant
to the provisions of this Section 6.3 shall be applied in accordance with the
provisions of Section 8.

 

6



--------------------------------------------------------------------------------

6.4 Upon the occurrence and during the continuance of an Event of Default, all
rights of the Pledgors to exercise the voting and consensual rights and powers
it is entitled to exercise pursuant to Section 6.1 shall cease, and all such
rights shall thereupon become vested in the Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Agent shall have the right from time to time following
and during the continuance of an Event of Default to permit any Pledgor to
exercise such rights. After all Events of Default have been cured or waived in
writing by the Agent, the Pledgors will have the right to exercise the voting
and consensual rights and powers that they would otherwise be entitled to
exercise pursuant to the terms of Section 6.1.

SECTION 7

Remedies upon Default

Upon the occurrence of an Event of Default, it is agreed that the Agent shall
have in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, the rights and remedies of a secured party under
the UCC or other Applicable Law. The rights and remedies of the Agent shall
include, without limitation, the right to take any of or all the following
actions at the same or different times:

7.1 The Agent may sell or otherwise dispose of all or any part of the Pledged
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Agent
shall deem appropriate. Each purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor.

7.2 Unless the Pledged Collateral is perishable or threatens to decline speedily
in value, or is of a type customarily sold on a recognized market (in which
event the Agent shall provide the Pledgors such notice as may be practicable
under the circumstances), the Agent shall give the Pledgors at least ten
(10) days’ prior written notice, by authenticated record, of the Agent’s
intention to make any sale of the Pledged Collateral. Such notice, (i) in the
case of a public sale, shall state the date, time and place for such sale,
(ii) in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Pledged Collateral, or portion thereof, will first be offered for
sale at such board or exchange, and (iii) in the case of a private sale, shall
state the date after which any private sale or other disposition of the Pledged
Collateral shall be made. The Pledgors agree that such written notice shall
satisfy all requirements for notice to the Pledgors which are imposed under the
UCC with respect to the exercise of the Agent’s rights and remedies upon
default. The Agent shall not be obligated to make any sale or other disposition
of any Pledged Collateral if it shall determine not to do so, regardless of the
fact that notice of sale or other disposition of such Collateral shall have been
given. The Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.

7.3 Any public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Agent may fix and state in the notice
of such sale.

 

7



--------------------------------------------------------------------------------

7.4 At any public (or, to the extent permitted by Applicable Law, private) sale
made pursuant to this Section 7, the Agent or any other Credit Party may bid for
or purchase, free (to the extent permitted by Applicable Law) from any right of
redemption, stay, valuation or appraisal on the part of the Pledgors, the
Pledged Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to the Agent or such
other Credit Party from the Pledgors on account of the Secured Obligations as a
credit against the purchase price, and the Agent or such other Credit Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to such Pledgor therefor.

7.5 For purposes hereof, a written agreement to purchase the Pledged Collateral
or any portion thereof shall be treated as a sale thereof. The Agent shall be
free to carry out such sale pursuant to such agreement and the Pledgors shall
not be entitled to the return of the Pledged Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations shall have been Paid in Full.

7.6 As an alternative to exercising the power of sale herein conferred upon it,
the Agent may proceed by a suit or suits at law or in equity to foreclose upon
the Pledged Collateral and to sell the Pledged Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

7.7 Each Pledgor recognizes that (i) the Agent may be unable to effect a public
sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, 15 U.S.C. §77 (as amended
and in effect, the “Securities Act”) or the Securities laws of various states
(the “Blue Sky Laws”), but may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Pledged Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, (ii) that
private sales so made may be at prices and upon other terms less favorable to
the seller than if the Pledged Collateral were sold at public sales, (iii) that
neither the Agent nor any other Credit Party has any obligation to delay sale of
any of the Pledged Collateral for the period of time necessary to permit the
Pledged Collateral to be registered for public sale under the Securities Act or
the Blue Sky Laws, and (iv) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.

7.8 To the extent permitted by Applicable Law, each Pledgor hereby waives all
rights of redemption, stay, valuation and appraisal which such Pledgor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

 

8



--------------------------------------------------------------------------------

SECTION 8

Application of Proceeds of Sale

The proceeds of any sale of Pledged Collateral pursuant to Section 7, as well as
any Pledged Collateral consisting of cash, shall be applied by the Agent as
required pursuant to the terms of Section 7.3 of the Credit Agreement.

The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon any
sale or other disposition of the Pledged Collateral by the Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Agent or of the officer making the sale
or other disposition shall be a sufficient discharge to the purchaser or
purchasers of the Pledged Collateral so sold or otherwise disposed of and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Agent or such officer or be
answerable in any way for the misapplication thereof.

SECTION 9

Registration, Etc.

If the Agent reasonably determines that it is necessary to sell any of the
Pledged Securities at a public sale, each Pledgor agrees that, upon the
occurrence and during the continuance of an Event of Default hereunder, such
Pledgor will, at any time and from time to time, upon the written request of the
Agent, use its best efforts to take or to cause the Issuer of such Pledged
Securities to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Agent to permit the public sale of such Pledged Securities. Without limiting
any of its other indemnification obligations under the Loan Documents, each
Pledgor agrees to indemnify, defend and hold harmless the Agent, each other
Credit Party, any underwriter and their respective officers, directors,
Affiliates and controlling Persons from and against all loss, liability,
expenses, costs of counsel (including the reasonable fees and expenses of legal
counsel to the Agent), and claims (including the reasonable costs of
investigation) that any of them may incur insofar as such loss, liability,
expense or claim arises out of, or is based upon, any alleged untrue statement
of a material fact contained in any prospectus (or any amendment or supplement
thereto) or in any notification or offering circular, or arises out of or is
based upon any alleged omission to state a material fact required to be stated
therein or necessary to make the statements in any thereof not misleading,
except insofar as the same may have been caused by any untrue statement or
omission based upon information furnished in writing to such Pledgor or the
Issuer of such Pledged Securities by the Agent or any other Credit Party
expressly for use therein. Each Pledgor further agrees, upon such written
request referred to above, to use its best efforts to qualify, file or register,
or cause the Issuer of such Pledged Securities to qualify, file or register, any
of the Pledged Securities under the Securities Act, Blue Sky Laws or other
securities laws of such states as may be requested by the Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. The Pledgors will bear all costs and expenses of carrying out
their obligations under this Section 9. Each Pledgor acknowledges that there is
no adequate remedy at law for failure by them to comply with the provisions of
this Section 9 and that such failure would not be adequately compensable in
damages, and therefore agree that their agreements contained in this Section 9
may be specifically enforced.

 

9



--------------------------------------------------------------------------------

SECTION 10

Further Assurances

Each Pledgor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements and instruments, as
the Agent may at any time reasonably request in connection with the
administration and enforcement of this Agreement or with respect to the Pledged
Collateral or any part thereof or in order better to assure and confirm unto the
Agent its rights and remedies hereunder.

SECTION 11

Intent

This Agreement is being executed and delivered by the Pledgors for the purpose
of confirming the grant of the security interest of the Agent in the Pledged
Collateral. It is intended that the security interest granted pursuant to this
Agreement is granted as a supplement to, and not in limitation of, the Security
Interest granted to the Agent, for the ratable benefit of the Credit Parties,
under the Security Agreement. All provisions of the Security Agreement shall
apply to the Pledged Collateral. The Agent shall have the same rights, remedies,
powers, privileges and discretions with respect to the security interests
created in the Pledged Collateral as in all other Collateral. In the event of a
conflict between this Agreement and the Security Agreement, the terms of this
Agreement shall control with respect to the Pledged Collateral and the Security
Agreement with respect to all other Collateral.

SECTION 12

Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

SECTION 13

Counterparts

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, pdf or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

PLEDGORS:    

GAMESTOP CORP.

GAMESTOP, INC.

SUNRISE PUBLICATIONS, INC.

ELBO INC.

EB INTERNATIONAL HOLDINGS, INC.

KONGREGATE INC.

SPAWN LABS, INC.,

as Pledgors

      By:   /s/ Robert Lloyd       Name:   Robert Lloyd       Title:   Executive
Vice President and Chief Financial Officer    

GAMESTOP TEXAS LTD.

SIMPLY MAC, INC.

SPRING COMMUNICATIONS

HOLDINGS, INC.

HOLDING, INC.

GS MOBILE, INC.,

as Pledgors

      By:   /s/ Robert Lloyd       Name:   Robert Lloyd       Title:   Chief
Financial Officer     MARKETING CONTROL SERVICES, INC., as a Pledgor       By:  
/s/ Scott Shaver       Name:   Scott Shaver       Title:   Secretary     SOCOM
LLC, as a Pledgor       By:   /s/ Marc Summey       Name:   Marc Summey      
Title:   Manager

 

Signature Page to Second Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

AGENT:     BANK OF AMERICA, N.A.       By:   /s/ Andrew Cerussi       Name:  
Andrew Cerussi       Title:   Director

 

Signature Page to Second Amended and Restated Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE I

None of the issuers has any authorized, issued or outstanding membership
interests of any class or any commitments to issue any membership interests of
any class or any securities convertible into or exchangeable for any membership
interests of any class except as otherwise stated in this Schedule I.

 

Issuer

   Record
Owner    Type of Interest held
by Record Owner    Percentage of
Membership Interests
held by Record Owner  

SOCOM LLC

   GameStop Texas Ltd.    Common      100 % 

MovieStop LLC

   GameStop, Inc.    Preferred      0 %* 

 

* GameStop, Inc. holds 100% of the non-voting Preferred Interest.

None of the issuers has any authorized, issued or outstanding shares of its
capital stock of any class or any commitments to issue any shares of its capital
stock of any class or any securities convertible into or exchangeable for any
shares of its capital stock of any class except as otherwise stated in this
Schedule I.

 

Issuer

   Record
Owner    Class of
Shares    Number of
Shares held
by Record
Owner      Number of
Issued and
Outstanding
Shares      Percentage of
Shares held by
Record Owner  

GameStop, Inc.

   GameStop Corp.    Class A Common      1,000         1,000         100 %    
   Class B Common      4,000,000         4,000,000         100 % 

Sunrise Publications, Inc.

   GameStop, Inc.    Common      1,000,000         1,000,000         100 % 

ELBO Inc.

   GameStop Corp.    Common      100         100         100 % 

EB International Holdings, Inc.

   ELBO Inc.    Common      100         100         100 % 

Kongregate, Inc.

   GameStop Corp.    Common      200         200         100 % 



--------------------------------------------------------------------------------

GameStop Texas Ltd.

   GameStop, Inc.    Common      100         100         100 % 

Marketing Control Services, Inc.

   GameStop Corp.    Common      100         100         100 % 

Spawn Labs, Inc.

   GameStop Corp.    Common      200         200         100 % 

Simply Mac, Inc.

   GameStop Corp.    Common      2,084,870         2,084,870         100 % 

Spring Communications Holding, Inc.

   GameStop Corp.    Common      1,000         1,000         100 % 

GS Mobile, Inc.

   GameStop Corp.    Common      100         100         100 % 